UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:814-01044 TriplePoint Venture Growth BDC Corp. (Exact name of registrant as specified in its charter) MARYLAND 46-3082016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) TriplePoint Venture Growth BDC Corp. 2755 Sand Hill Road, Suite150, Menlo Park, California 94025 (Address of principal executive office) (650) 854-2090 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share 6.75% Notes due 2020 The New York Stock Exchange
